                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 1 of 19


                                                                                           1    LEACH KERN GRUCHOW
                                                                                                ANDERSON SONG
                                                                                           2    SEAN L. ANDERSON
                                                                                                Nevada Bar No. 7259
                                                                                           3    sanderson@lkglawfirm.com
                                                                                           4    RYAN D. HASTINGS
                                                                                                Nevada Bar No. 12394
                                                                                           5    E-mail: rhastings@lkglawfirm.com
                                                                                                2525 Box Canyon Drive
                                                                                           6    Las Vegas, Nevada 89128
                                                                                                Telephone:     (702) 538-9074
                                                                                           7
                                                                                                Facsimile:     (702) 538-9113
                                                                                           8
                                                                                                SQUIRE PATTON BOGGS (US) LLP
                                                                                           9    Gregory A. Davis (pro hac vice)
                                                                                                gregory.davis@squirepb.com
                                                                                          10    Gregory Schneider (pro hac vice)
                                                                                                gregory.schneider@squirepb.com
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    1 East Washington Street, Suite 2700
                                                                                          12    Phoenix, Arizona 85004
                                                                                                Telephone: (602) 528-4000
                                                                                          13    Facsimile: (602) 253-8129
                                                                                                Attorneys for Financial Industry
                                                                                          14    Regulatory Authority, Inc.
                                                                                          15                                UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                                   DISTRICT OF NEVADA
                                                                                          17
                                                                                                                                                  Case No.: 3:19-cv-00240-MMD-CBC
                                                                                                IN THE MATTER OF THE
                                                                                          18
                                                                                                PEE PEE POP TRUST, PEE PEE POP                    OPPOSITION TO MOTION TO REMAND
                                                                                          19    TRUST II, PEE PEE POP TRUST III, MAN
                                                                                          20    CUB TRUST, MAN CUB TRUST II, MAN
                                                                                                CUB TRUST III, DATED JULY 22, 2013.
                                                                                          21

                                                                                          22           Absent few exceptions that are not applicable here, to sell securities in the United States a
                                                                                          23    broker-dealer must join a registered association of broker-dealers, known as a national securities
                                                                                          24    association. 15 U.S.C. § 78o(a)(1), (b)(1). There is only one national securities association—the
                                                                                          25    Financial Industry Regulatory Authority, Inc. (“FINRA”)—which is tasked with supervising its
                                                                                          26    broker-dealer members subject to oversight by the Securities and Exchange Commission
                                                                                          27    (“SEC”). See Sparta Surgical Corp. v. NASD, 159 F.3d 1209, 1213–14 (9th Cir. 1998). To
                                                                                          28    perform this supervisory role, the Securities Exchange Act of 1934 (the “Exchange Act”)

                                                                                                                                                -1-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 2 of 19


                                                                                           1    requires FINRA to promulgate rules—approved by the SEC—which FINRA’s members must

                                                                                           2    follow. 15 U.S.C. § 78o-3(b)(6).

                                                                                           3           Two FINRA members—Scottsdale Capital Advisors Corporation (“Scottsdale”) and

                                                                                           4    Alpine Securities Corporation (“Alpine”) (collectively, the “Broker-Dealers”)—violated FINRA

                                                                                           5    Rule 1017 by refusing to produce certain trust documents with their mandatory continuing

                                                                                           6    membership applications (“CMAs”). [See Petition to Assume Jurisdiction (Doc. 1-1)

                                                                                           7    (“Complaint”) ¶¶ 6, 9.] As a result, FINRA initiated enforcement proceedings against the

                                                                                           8    Broker-Dealers. [See Scottsdale Notice of Suspension (Doc. 1-2); see also Alpine Notice of

                                                                                           9    Suspension (Doc. 1-3).] Soon thereafter, FINRA was served with the Complaint, which sought

                                                                                          10    (1) a judicial declaration that the Broker-Dealers do not have to provide to FINRA the trust
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    documents requested pursuant to FINRA Rule 1017, and (2) an injunction to prevent FINRA

                                                                                          12    from terminating or suspending the FINRA membership of the Broker-Dealers despite their non-

                                                                                          13    compliance with FINRA Rule 1017. [Complaint (Doc. 1-1) at 6–7.] The Complaint was filed in

                                                                                          14    Nevada probate court by John Hurry, a FINRA member, as trustee for the trusts that indirectly

                                                                                          15    own the Broker-Dealers—Pee Pee Pop Trust; Pee Pee Pop Trust II; Pee Pee Pop Trust III; Man

                                                                                          16    Cub Trust; Man Cub Trust II; and Man Cub Trust III, Dated July 22, 2013 (collectively, the

                                                                                          17    “Trusts”).

                                                                                          18           On May 9, 2019, FINRA removed the lawsuit to this Court. [Notice of Removal (Doc.

                                                                                          19    1).] FINRA demonstrated that, among other sources of jurisdiction, this Court has federal

                                                                                          20    question jurisdiction over this action because 15 U.S.C. § 78aa grants federal district courts

                                                                                          21    “exclusive jurisdiction” over claims arising under the Exchange Act “or the rules and regulations

                                                                                          22    thereunder.” [Id. ¶¶ 1–9.] Because the Trusts’ claims necessarily depend on the interpretation of

                                                                                          23    FINRA Rule 1017, which “unavoidably involves answering federal questions,” they fall under

                                                                                          24    exclusive federal jurisdiction. Turbeville v. FINRA, 874 F.3d 1268, 1275 (11th Cir. 2017).

                                                                                          25           The Trusts have now moved to remand to state court. [Motion to Remand (Doc. 17).]

                                                                                          26    The allegations of the Complaint, the Trusts argue, “do not involve or implicate federal

                                                                                          27    questions,” “do not really involve civil claims or civil actions at all,” and “do not involve claims

                                                                                          28    against or that are adverse to FINRA.” [Id. at 5.] But the exact opposite is true. The very first

                                                                                                                                                 -2-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 3 of 19


                                                                                           1    sentence of the Complaint states that it is an action by the Trusts “for declaratory and injunctive

                                                                                           2    relief against [FINRA].” [Complaint (Doc. 1-1) at 1.] The Trusts seek an order that certain

                                                                                           3    certificates “are sufficient proof of the existence and terms of the Trusts to satisfy the

                                                                                           4    requirements for continued membership in FINRA” and “to enjoin FINRA from terminating

                                                                                           5    those memberships.” [Id.] And the Trusts expressly allege that “FINRA’s actions are not

                                                                                           6    required, demanded or even permitted under its own operating rules and procedures.” [Id. ¶ 10.]

                                                                                           7    Indeed, the only relief sought in the Complaint are orders dictating what documents FINRA must

                                                                                           8    accept under FINRA Rule 1017 and what disciplinary actions FINRA may take in response to

                                                                                           9    the Broker-Dealers’ violations of FINRA Rule 1017. The Complaint facially attacks FINRA’s

                                                                                          10    application of FINRA Rule 1017, which is an exclusively federal question. Turbeville, 874 F.3d
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    at 1275. This Court should deny the Motion to Remand.

                                                                                          12                                                Background

                                                                                          13    I.     FINRA Has An Essential Role In Regulating The Securities Industry.

                                                                                          14           Through the Exchange Act, Congress established a comprehensive statutory plan for

                                                                                          15    “cooperative regulation” of the securities market, “under which self-regulatory organizations

                                                                                          16    [(‘SROs’)] would exercise a primary supervisory role subject to ultimate SEC control.” Sparta,

                                                                                          17    159 F.3d at 1213–14. Any person desiring to sell securities must join an association of

                                                                                          18    broker-dealers registered as a national securities association. 15 U.S.C. § 78o(a)(1), (b)(1).

                                                                                          19    FINRA, previously known as the National Association of Securities Dealers (“NASD”), is an

                                                                                          20    SRO, and since 1939 has been the only registered national securities association in the United

                                                                                          21    States. See Turbeville, 874 F.3d at 1270 n.2.

                                                                                          22           The Exchange Act requires FINRA to establish rules “designed to prevent fraudulent and

                                                                                          23    manipulative acts and practices, to promote just and equitable principles of trade . . . and, in

                                                                                          24    general, to protect investors and the public interest.” 15 U.S.C. § 78o-3(b)(6). Those rules must

                                                                                          25    be approved by the Securities and Exchange Commission (“SEC”), after a public notice and

                                                                                          26    comment, as being “consistent with the requirements of [the Exchange Act].” 15 U.S.C.

                                                                                          27    § 78s(b)(1), (2). FINRA is also required by the Exchange Act to “enforce compliance by its

                                                                                          28

                                                                                                                                                 -3-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 4 of 19


                                                                                           1    members and persons associated with its members” and to “appropriately discipline[]” such

                                                                                           2    persons for violation of FINRA’s rules or the Exchange Act. 15 U.S.C. § 78o-3(b)(2), (7).

                                                                                           3    II.    FINRA Initiates Enforcement Proceedings Against The Broker-Dealers.

                                                                                           4           FINRA Rule 1017 requires members to file CMAs for approval of various “changes to

                                                                                           5    . . . ownership, control, or business operation.” FINRA Rule 1017(a). Under FINRA Rule 1017,

                                                                                           6    CMAs are required for any “change in the equity ownership or partnership capital of the member

                                                                                           7    that results in one person or entity directly or indirectly owning or controlling 25 percent or more

                                                                                           8    of the equity or partnership capital.” Id. 1017(a)(4). FINRA Rule 1017 also authorizes FINRA

                                                                                           9    to request from a member filing a CMA “any additional information or documents necessary to

                                                                                          10    render a decision on the application.” Id. 1017(e). A member that refuses to keep its
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    membership application current or refuses to provide requested documents may have its

                                                                                          12    membership suspended. See id. 9552(a).

                                                                                          13           After the Trusts were formed in 2017, they indirectly acquired the Broker-Dealers.

                                                                                          14    [Complaint (Doc. 1-1) ¶¶ 2, 4.] Initially, the Broker-Dealers did not file the required CMAs or

                                                                                          15    obtain the necessary approval under FINRA Rule 1017, so FINRA served them with Notices of

                                                                                          16    Suspension on March 19, 2019. [See id. ¶ 9; see also Scottsdale Notice of Suspension (Doc. 1-

                                                                                          17    2); Alpine Notice of Suspension (Doc. 1-3).] The Broker-Dealers then belatedly filed their

                                                                                          18    CMAs, but did not provide FINRA with formation documents for the Trusts as requested and

                                                                                          19    required. [Complaint (Doc. 1-1) ¶¶ 7–9.] FINRA rejected the CMAs for being substantially

                                                                                          20    incomplete, and the Broker-Dealers requested a hearing to dispute the Notices of Suspension.

                                                                                          21    [See Scottsdale Request for Hearing (Doc. 11-2); Alpine Request for Hearing (Doc. 11-3).] That

                                                                                          22    hearing was held on June 18, 2019. [See Order Rescheduling Hearing Date (Doc. 1-4).]

                                                                                          23    III.   The Trusts Seek Declaratory And Injunctive Relief Against FINRA.

                                                                                          24           On April 26, 2019—less than three weeks after the Broker-Dealers requested a hearing—

                                                                                          25    plaintiffs filed the Complaint in Nevada probate court seeking “declaratory and injunctive relief

                                                                                          26    against [FINRA].” [Complaint (Doc. 1-1) at 1.] The Complaint alleges that FINRA improperly

                                                                                          27    refused to accept the Broker-Dealers’ CMAs and that “FINRA’s actions are not required,

                                                                                          28    demanded or even permitted under its own operating rules and procedures.” [Complaint (Doc. 1-

                                                                                                                                                -4-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 5 of 19


                                                                                           1    1) ¶¶ 9–10.] It further alleges that a “real and present controversy has arisen between FINRA

                                                                                           2    and Petitioners” over whether “FINRA has the right . . . to obtain the trust instruments” and

                                                                                           3    whether FINRA “has the right to suspend the membership.” [Id. ¶ 17.] In the prayer, the Trusts

                                                                                           4    seek four types of relief:

                                                                                           5           1.      “an order declaring that Petitioners are not obligated to provide FINRA with all

                                                                                           6           information concerning the Trusts or copies of the trust instruments as a condition of

                                                                                           7           membership in FINRA . . . ;”

                                                                                           8           2.      declaratory judgment that “Petitioners are not obligated to provide FINRA with

                                                                                           9           all information concerning the Trusts, or copies of the trust instruments as a condition of

                                                                                          10           maintaining their membership in FINRA;”
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11           3.       an order “enjoining and restraining FINRA from terminating or suspending

                                                                                          12           Petitioners membership in FINRA;” and

                                                                                          13           4.      “such further relief as the court deems just.”

                                                                                          14    [Complaint (Doc. 1-1) at 6–7.]

                                                                                          15           On May 9, 2019, FINRA timely removed this action to this Court pursuant to federal

                                                                                          16    question, diversity, and supplemental jurisdiction. [Notice of Removal (Doc. 1).] On May 24,

                                                                                          17    2019, FINRA filed a motion to dismiss all claims against it. [Motion to Dismiss (Doc. 11).] The

                                                                                          18    Trusts opposed the motion to dismiss on June 7, 2019 and then moved to remand this action on

                                                                                          19    June 10, 2019. [Opposition to Motion to Dismiss (Doc. 16); Motion to Remand (Doc. 17).]

                                                                                          20                                                Argument

                                                                                          21    I.     This Court Has Original Jurisdiction Over This Lawsuit.

                                                                                          22           A.      This Court Has Federal Question Jurisdiction.

                                                                                          23           FINRA demonstrated in the Notice of Removal [¶¶ 1–9] that this Court has federal

                                                                                          24    question jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 78aa.

                                                                                          25    Specifically, FINRA demonstrated [¶ 9] that 15 U.S.C. § 78aa grants federal district courts

                                                                                          26    “exclusive jurisdiction” over alleged violations of the Exchange Act “or the rules and regulations

                                                                                          27    thereunder.” Because the Trusts assert state law claims against FINRA that necessarily depend

                                                                                          28

                                                                                                                                                -5-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 6 of 19


                                                                                           1    on the interpretation of FINRA Rule 1017, federal courts have exclusive jurisdiction over this

                                                                                           2    action. [See id. ¶¶ 1–9.]

                                                                                           3            FINRA’s removal was proper. The Supreme Court has held that federal district courts

                                                                                           4    have exclusive jurisdiction under 15 U.S.C. § 78aa for any claims “arising under” the Exchange

                                                                                           5    Act and its rules and regulations. Merrill Lynch, Pierce, Fenner & Smith Inc. v. Manning, 136 S.

                                                                                           6    Ct. 1562, 1570 (2016). This standard is satisfied not only when federal law creates the cause of

                                                                                           7    action but also when state-law claims necessarily raise an issue of federal law. Id. at 1569

                                                                                           8    (“arising under” jurisdiction exists “even when ‘a claim finds its origins in state law’ . . . if it

                                                                                           9    ‘necessarily raise[s] a stated federal issue, actually disputed and substantial, which a federal

                                                                                          10    forum may entertain without disturbing any congressionally approved balance’ of federal and
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    state power” (quoting Grable & Sons Metal Products, Inc. v. Darue Engineering & Mfg., 545

                                                                                          12    U.S. 308, 314–15 (2005))). Therefore—as the Supreme Court explained—federal question

                                                                                          13    jurisdiction “typically” exists where “a state-law cause of action is ‘brought to enforce’ a duty

                                                                                          14    created by the Exchange Act because the claim’s very success depends on giving effect to a

                                                                                          15    federal requirement.” Id. at 1570.

                                                                                          16            The Ninth Circuit has held that exclusive federal jurisdiction exists over state-law claims

                                                                                          17    that depend on whether FINRA or its members violated FINRA rules. See Sparta, 159 F.3d at

                                                                                          18    1212. In Sparta, plaintiff sued FINRA’s predecessor, NASD, in state court for state-law claims

                                                                                          19    concerning the temporary suspension and delisting of plaintiff’s stock on the Nasdaq stock

                                                                                          20    exchange. Id. at 1210–11. NASD removed the action to federal court, the district court denied

                                                                                          21    plaintiff’s motion to remand and dismissed the action, and the Ninth Circuit affirmed. Id. at

                                                                                          22    1211. The Ninth Circuit held that the viability of any state-law claim against NASD for

                                                                                          23    suspending and delisting the stock necessarily depended on whether NASD violated its own

                                                                                          24    rules: “If NASD’s actions conformed to the rules, there can be no viable cause of action; if its

                                                                                          25    actions violated the rules, any claim falls under the imperative of 15 U.S.C. § 78aa.” Id. at 1212;

                                                                                          26    see also Sacks v. Dietrich, 663 F.3d 1065, 1068–69 (9th Cir. 2011) (“[I]f the arbitrators were

                                                                                          27    allowed to disqualify Sacks under FINRA’s rules, there would be no viable cause of action. If

                                                                                          28

                                                                                                                                                  -6-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 7 of 19


                                                                                           1    . . . the arbitrators exceeded their jurisdiction in violation of FINRA rules, then Sacks’s claims

                                                                                           2    fall under the imperative of 15 U.S.C. § 78aa.”).

                                                                                           3             The Eleventh Circuit in Turbeville similarly held that exclusive federal jurisdiction exists

                                                                                           4    over state-law challenges to FINRA’s “disciplinary and disclosure actions.” 874 F.3d at 1275–

                                                                                           5    76. The court explained that in order to resolve such state-law claims, the court “would have to

                                                                                           6    interpret FINRA’s internal rules to determine whether FINRA’s conduct . . . complied with those

                                                                                           7    rules.” Id. at 1275. “And because those rules and regulations are promulgated according to the

                                                                                           8    Exchange Act’s mandates, their interpretation unavoidably involves answering federal

                                                                                           9    questions.” Id.

                                                                                          10             Here, the Trusts’ claims against FINRA necessarily depend on the proper interpretation
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    of FINRA Rule 1017, and thus fall under exclusive federal jurisdiction. The Trusts “seek an

                                                                                          12    order that statutory ‘Certifications of Trust in Lieu of Trust Instruments’ . . . satisfy the

                                                                                          13    requirements for continued membership in FINRA.” [Complaint (Doc. 1-1) at 1.] The Trusts

                                                                                          14    also seek “to enjoin FINRA from terminating those memberships for failure to provide actual

                                                                                          15    trust instruments.” [Id.] Whether these claims are viable depends entirely on FINRA Rule 1017,

                                                                                          16    which:

                                                                                          17                   requires FINRA members to file CMAs due to certain ownership changes;

                                                                                          18                   authorizes FINRA to request “any additional information or documents necessary

                                                                                          19                    to render a decision;” and

                                                                                          20                   allows FINRA to terminate any membership if the member refuses to provide

                                                                                          21                    information and documents requested.

                                                                                          22    See FINRA Rule 1017; see also FINRA Rule 9552. If FINRA is authorized under FINRA Rule

                                                                                          23    1017 to request the trust documents—and suspend the FINRA memberships of the Broker-

                                                                                          24    Dealers if those documents are not provided—then the Trusts cannot obtain the declaratory and

                                                                                          25    injunctive relief they seek. See Sparta, 159 F.3d at 1212. If, however, FINRA violated FINRA

                                                                                          26    Rule 1017 by demanding these trust documents, then any such claim falls under exclusive

                                                                                          27    federal jurisdiction as the “very success” of the claim “depends on giving effect to a federal

                                                                                          28    requirement.” Merrill Lynch, 136 S. Ct. at 1570.

                                                                                                                                                  -7-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 8 of 19


                                                                                           1           Exclusive federal jurisdiction is not affected by the fact that the Trusts purport to seek

                                                                                           2    their relief against FINRA pursuant to the Nevada probate code and Nev. Rev. Stat. § 164.400.

                                                                                           3    [See Complaint (Doc. 1-1) at 1; Motion to Remand (Doc. 17) at 3.] Even if Nevada law permits

                                                                                           4    trusts in other circumstances to produce certifications instead of the actual trust instruments, that

                                                                                           5    does not require FINRA to accept these certifications instead of the actual trust instruments when

                                                                                           6    exercising its supervisory authority under FINRA Rule 1017. See Credit Suisse First Boston

                                                                                           7    Corp. v. Grunwald, 400 F.3d 1119, 1128 (9th Cir. 2005) (“SRO rules approved by the [SEC]

                                                                                           8    preempt conflicting state law.”). The Ninth Circuit has thus already rejected the Trusts’

                                                                                           9    suggestion that FINRA’s supervisory functions may be defined and changed through a

                                                                                          10    patchwork of conflicting state laws. See id.; Sparta, 159 F.3d at 1215 (plaintiff cannot assert
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    state-law claims that “would allow states to define by common law the regulatory duties of a

                                                                                          12    self-regulatory organization”).

                                                                                          13           This issue of the proper interpretation of FINRA Rule 1017 also satisfies the other

                                                                                          14    elements of “arising under” jurisdiction. See Merrill Lynch, 136 S. Ct. at 1569. The issue is

                                                                                          15    “actually disputed and substantial,” id., as the Trusts expressly challenge FINRA’s interpretation

                                                                                          16    of its rules. [Complaint (Doc. 1-1) ¶ 10 (“FINRA’s actions are not required, demanded or even

                                                                                          17    permitted under its own operating rules and procedures.”);] see also Turbeville, 874 F.3d at 1274

                                                                                          18    (federal question jurisdiction exists where “the complaint is on its face a challenge to FINRA’s

                                                                                          19    application of its internal rules”). Nor does federal jurisdiction over these claims disturb the

                                                                                          20    “congressionally approved balance of federal and state power,” Merrill Lynch, 136 S. Ct. at

                                                                                          21    1569, because Congress granted federal courts exclusive jurisdiction over claims involving the

                                                                                          22    Exchange Act’s rules and regulations. 15 U.S.C. § 78aa.

                                                                                          23           Indeed, the Trusts’ Complaint “does not just raise a federal question; it turns on the

                                                                                          24    existence of a federally supplied right of action.” Turbeville, 874 F.3d at 1275. The Trusts are

                                                                                          25    attempting to use state-law claims to launch a collateral attack on FINRA’s conduct in carrying

                                                                                          26    out its supervision and disciplinary functions under SEC-approved rules. See id. “Were such a

                                                                                          27    right of action to exist, it must have been supplied by federal law, because federal law—namely,

                                                                                          28    the Exchange Act—creates SROs, vests them with a first-line role in the enforcement of federal

                                                                                                                                                 -8-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 9 of 19


                                                                                           1    securities law, and mandates creation of internal rules to govern their disciplinary and disclosure

                                                                                           2    actions.” Id. at 1275–76.

                                                                                           3           B.      This Court Has Diversity Jurisdiction.

                                                                                           4           FINRA demonstrated in the Notice of Removal [¶ 11] that this Court has diversity

                                                                                           5    jurisdiction over this action pursuant to 28 US.C. § 1332. FINRA demonstrated that the amount

                                                                                           6    in controversy exceeds $75,000 because the Trusts allege the failure to enjoin FINRA will result

                                                                                           7    in a “total loss of their business[es],” which are valued at significantly more than $75,000.

                                                                                           8    [Complaint (Doc. 1-1) at 18.] For example, Alpine alone listed over $7 million in assets as of

                                                                                           9    September 30, 2018. [See Alpine Securities Corporation’s Statement of Financial Condition

                                                                                          10    (Audited) (Sept. 30, 2018), https://www.alpine-securities.com/financial-statements/.] FINRA
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    also demonstrated there was complete diversity between the adverse parties because the Trusts

                                                                                          12    are all Nevada entities while FINRA is a Delaware corporation with its principal place of

                                                                                          13    business in Washington, D.C. [Notice of Removal (Doc. 1) ¶ 11; see also Declaration of Marcia

                                                                                          14    Asquith (Doc. 11-1) ¶¶ 3–4.]

                                                                                          15           The Trusts do not dispute that the amount in controversy exceeds $75,000. They argue,

                                                                                          16    however, that complete diversity is lacking. Such argument is easily rejected.

                                                                                          17           First, the Trusts argue in the Motion to Remand [at 7]—without citing any case law—that

                                                                                          18    complete diversity is lacking because “FINRA is not a named defendant in ‘the action’ at all.”

                                                                                          19    State court actions are removable, however, so long as they are “adversarial in nature and similar

                                                                                          20    in many respects to an ordinary civil lawsuit.” In re Kendricks, 572 F. Supp. 2d 1194 (C.D. Cal.

                                                                                          21    2008) (citing Comm’rs of Rd. Improvement Dist. No. 2 v. St. Louis Sw. Ry. Co., 257 U.S. 547,

                                                                                          22    557–58 (1922)). This is true even if the underlying state petition included no named defendants.

                                                                                          23    See id. (“defendants” in federal court named as “interested persons” in state-court petition). This

                                                                                          24    is because diversity jurisdiction “requires a court to ‘look beyond the pleadings’ to the actual

                                                                                          25    interests of the parties respecting the subject matter of the lawsuit” and determine the adversity

                                                                                          26    of the parties based on the “primary matter in dispute.” Prudential Real Estate Affiliates v. PPR

                                                                                          27    Realty, 204 F.3d 867, 872–73 (9th Cir. 2000) (quoting Continental Airlines, Inc. v. Goodyear

                                                                                          28    Tire & Rubber Co., 819 F.2d 1519, 1522–23 (9th Cir. 1987)).

                                                                                                                                                -9-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 10 of 19


                                                                                           1            There can be no doubt that the “primary matter in dispute” is between the Trusts and

                                                                                           2     FINRA. The very first sentence of the Complaint [at 1] states it is an action by the Trusts for

                                                                                           3     “declaratory and injunctive relief against [FINRA].” [Complaint (Doc. 1-1) at 1.] The Trusts

                                                                                           4     expressly allege [¶ 17] that a “real and present controversy has arisen between FINRA and

                                                                                           5     Petitioners,” and the only relief the Trusts seek [at 6–7] is against FINRA. The proper question

                                                                                           6     for diversity jurisdiction, therefore, is whether the Trusts and FINRA are completely diverse.

                                                                                           7     See Prudential, 204 F.3d at 872–73.

                                                                                           8            The Trusts argue in the Motion to Remand [at 7] that complete diversity is lacking

                                                                                           9     because the “Trusts” are not legal ‘entities’ . . . for purposes of determining diversity

                                                                                          10     jurisdiction.” The Trusts claim that “[f]or diversity jurisdiction, a trust has the citizenship of its
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     trustees.” [Id. (citing Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894 (9th Cir.

                                                                                          12     2006)).]1 In this case, that is a distinction without a difference because the trustee of the

                                                                                          13     Trusts—John Hurry—is domiciled in and a citizen of Nevada. [Complaint (Doc. 1-1) at 1.] See

                                                                                          14     also Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Complete diversity

                                                                                          15     therefore exists between him and FINRA, a citizen of Delaware and Washington D.C. [Notice of

                                                                                          16     Removal ¶ 11;] see also 28 U.S.C. § 1332(c)(1).2

                                                                                          17

                                                                                          18     1
                                                                                                   The Ninth Circuit recently reaffirmed that the citizenship of traditional trusts—where the
                                                                                          19     trustee “possesses certain customary powers to hold, manage, and dispose of assets for the
                                                                                                 benefit of others”—is determined by the citizenship of the trustee. See Demarest v. HSBC Bank,
                                                                                          20     USA, N.A., 920 F.3d 1223, 1229 (9th Cir. 2019) (quoting Navarro Savings Ass’n v. Lee, 446 U.S.
                                                                                                 458, 458 (1980)). The Ninth Circuit distinguished traditional trusts from “artificial business
                                                                                          21     entities” like those at issue in Americold Realty Trust v. Conagra Foods Inc., 136 S. Ct. 1012
                                                                                                 (2016), where citizenship is determined by all of the members of the entity. Demarest, 920 F.3d
                                                                                          22
                                                                                                 at 1229. There is no doubt that the Trusts here are traditional trusts given the Trusts’ allegations
                                                                                          23     that they are spinoffs of the “Hurry Trust”—administered by John Hurry and his wife—which
                                                                                                 was split into the Trusts “for tax and estate planning purposes.” [Complaint (Doc. 1-1) ¶¶ 1–2.]
                                                                                          24     2
                                                                                                   The Trusts also criticize FINRA in the Motion to Remand [at 7–8] for not “mention[ing] the
                                                                                          25     citizenship of all the ‘interested parties’ to the state court proceeding, of which FINRA is only
                                                                                                 one of many.” (Emphasis in original.) But the only “interested parties” named in the Complaint
                                                                                          26     [¶ 14] other than FINRA are the Broker-Dealers, which themselves are citizens of Utah and
                                                                                                 Arizona and completely diverse from FINRA. See Utah Secretary of State, Alpine Securities
                                                                                          27     Corp., https://secure.utah.gov/bes/details.html?entity=856502-0142; Arizona Corp. Comm’n,
                                                                                                 Scottsdale Capital Advisors Corp., https://ecorp.azcc.gov/BusinessSearch/BusinessInfo?
                                                                                          28
                                                                                                 entityNumber=10002240. The Trusts’ argument [at 7–8] about the inability to partially remove

                                                                                                                                                  -10-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 11 of 19


                                                                                           1             Because the amount in controversy is satisfied and there is complete diversity, FINRA

                                                                                           2     properly removed this case on the basis of diversity jurisdiction under 28 U.S.C. § 1332.

                                                                                           3     II.     This Court Has Supplemental Jurisdiction Over The Remaining Claims, If Any.

                                                                                           4             FINRA demonstrated in the Notice of Removal [¶ 10] that to the extent the Trusts

                                                                                           5     asserted any additional claims in the Complaint, this Court has supplemental jurisdiction under

                                                                                           6     28 U.S.C. § 1367(a). FINRA demonstrated, for example, that to the extent the Trusts seek an

                                                                                           7     order permitting the trustee to disclose the trust documents to FINRA, if required, those claims

                                                                                           8     are so related to their claims against FINRA that they form part of the same case or controversy.

                                                                                           9             The Trusts argue in the Motion to Remand [at 5–6] that this Court lacks supplemental

                                                                                          10     jurisdiction because certain claims in the Complaint “are not ‘supplementary’ or ‘ancillary’ to
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     the Trusts disputes with FINRA.” The Trusts assert [at 6] that the Complaint includes unrelated

                                                                                          12     claims that purportedly seek a declaration of “the rights and obligations of trustees under the

                                                                                          13     trust instrument with respect to the disclosure of information . . . [and] to instruct the trustees to

                                                                                          14     relax, or modify the trust to permit an action otherwise prohibited by the express terms of the

                                                                                          15     trust instrument.” The Trusts continue [at 6] that “this court could not even consider, let alone

                                                                                          16     grant, the relief requested in the Complaint even if it wanted to” because it supposedly lacks

                                                                                          17     original or supplemental jurisdiction to do so.

                                                                                          18             As a threshold matter, it is axiomatic that federal courts analyze removal based on the

                                                                                          19     pleadings at the time of removal. See, e.g., Tsutsumi v. Advanced Power Techs., Inc., No. 2:12-

                                                                                          20     cv-01784-MMD-VCF, 2013 U.S. Dist. LEXIS 69221, at *5 (D. Nev. May 10, 2013) (Du., J.)

                                                                                          21     (“A district court analyzes jurisdiction ‘on the basis of the pleadings filed at the time of removal

                                                                                          22     without reference to subsequent amendments.’”) (quoting Sparta, 159 F.3d at 1213). The Trusts’

                                                                                          23     repeated assertions that they seeks various relief unrelated to FINRA finds no support in the

                                                                                          24     Complaint, where they do not actually seek this relief. [See Complaint (Doc. 1-1) at 6–7]; see

                                                                                          25     also supra 4–5. The Trusts’ arguments about hypothetical relief they have not sought are

                                                                                          26     irrelevant to removal. See Tsutsumi, 2013 U.S. Dist. LEXIS 69221 at *5.

                                                                                          27                                      (continued)
                                                                                                 diversity cases is therefore irrelevant, because the Trust have not identified a single, non-diverse
                                                                                          28     plaintiff or “interested party.”

                                                                                                                                                   -11-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 12 of 19


                                                                                           1            Moreover, the only specific relief the Trusts ever mention in the Motion to Remand other

                                                                                           2     than declaratory or injunctive relief against FINRA still involves FINRA. Specifically, the

                                                                                           3     Trusts argue that they need declaratory relief “regarding their rights and obligations as to the

                                                                                           4     disclosure of trust instruments currently prohibited by the trusts.” [Motion to Remand (Doc. 17)

                                                                                           5     at 3; see also id. at 6.] In other words, if the Court determines that FINRA Rule 1017 requires

                                                                                           6     the production of the trust documents, then the Trusts supposedly need a court order authorizing

                                                                                           7     the documents’ release. This unpled claim plainly arises from the same “common nucleus of

                                                                                           8     operative fact” as the claims against FINRA, and thus is subject to supplemental jurisdiction.

                                                                                           9     See Mendoza v. Zirkle Fruit Co., 301 F.3d 1163, 1173 (9th Cir. 2002) (quoting United Mine

                                                                                          10     Workers of America v. Gibbs, 383 U.S. 715, 725 (1966)).
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11            Finally, the Trusts argue [at 3] there are a number of other “matters” that supposedly fall

                                                                                          12     within the jurisdiction of a Nevada probate court that are unrelated to FINRA, like “powers to

                                                                                          13     confirm the appointment of trustees,” “remove trustees,” “ascertain beneficiaries,” and “settle

                                                                                          14     accounts.” Again, the Trusts do not actually seek any of this relief in the Complaint, so these

                                                                                          15     “matters” are irrelevant to removal. See Tsutsumi, 2013 U.S. Dist. LEXIS 69221 at *5.

                                                                                          16     Nevertheless, had the Trusts actually pled unrelated state-law claims as to which this Court

                                                                                          17     lacked supplemental jurisdiction, the proper course of action would be to sever these unrelated

                                                                                          18     claims and remand them to state court, not remand the entire action. See 28 U.S.C. § 1441(c);

                                                                                          19     People’s Legislature v. Miller, No. 2:12-CV-272 JCM (VCF), 2012 U.S. Dist. LEXIS 46603, at

                                                                                          20     *13–*14 (D. Nev. Apr. 3, 2012).

                                                                                          21     III.   The Trusts’ Arguments Against Federal Jurisdiction Are Wrong.

                                                                                          22            A.      This Is A Removable “Civil Action.”
                                                                                          23            In the Motion to Remand [at 3–5], the Trusts first argue—without citing a single case—
                                                                                          24     that this Court cannot exercise federal question or diversity jurisdiction over this action because
                                                                                          25     it is in rem. The Trusts assert [at 3–5] that the Complaint granted the Nevada probate court in
                                                                                          26     rem jurisdiction “for all matters and purposes permitted by the Nevada Probate Code,” which
                                                                                          27     “do not really involve civil claims or civil actions at all” and “do not involve claims against or
                                                                                          28     that are adverse to FINRA.”

                                                                                                                                                 -12-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 13 of 19


                                                                                           1            The Trusts’ contention that they have filed some sort of non-removable, in rem

                                                                                           2     proceeding that is not a “civil action” is wrong. The Supreme Court long ago held that state

                                                                                           3     court actions can be removed to federal court so long as they have “the same essentials as

                                                                                           4     original suits permissible in District Courts; that is that they can be readily assimilated to suits at

                                                                                           5     common law or equity.” Commissioners, 257 U.S. at 557–58. The Court thus held a state-court

                                                                                           6     proceeding to determine benefits and damages from a road improvement assessment was

                                                                                           7     properly removed to federal court—even though a state statute conferred exclusive jurisdiction to

                                                                                           8     the county court and the Arkansas Supreme Court had previously held a similar suit was non-

                                                                                           9     removable—because the matter had “all the elements of a judicial controversy.” Id.

                                                                                          10            Applying Commissioners, courts have held that nearly-identical, in rem, state probate
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     petitions are removable. See In re Kendricks, 572 F. Supp. 2d at 1197 (petition under California

                                                                                          12     Probate Code § 850 was removable because it “initiates a proceeding in state court that is

                                                                                          13     adversarial in nature and similar in many respects to an ordinary civil lawsuit.”); see also

                                                                                          14     Cunningham v. World Sav. Bank, FSB, No. 3:07-cv-08033 JWS, 2007 U.S. Dist. LEXIS 89302,

                                                                                          15     at *5 (D. Ariz. Nov. 21, 2007) (petition to restore assets to estate filed in state probate court was

                                                                                          16     properly removed to federal court). And courts have routinely rejected arguments that in rem

                                                                                          17     proceedings cannot be removed. See, e.g., Sexton v. NDEX West, LLC, 713 F.3d 533, 537 (9th

                                                                                          18     Cir. 2013) (rejecting argument that “in effect, . . . would prevent federal courts from exercising

                                                                                          19     diversity jurisdiction over any in rem case removed to a district court”); C4 Ranch, Ltd. Liab. Co.

                                                                                          20     v. Arnzen Bldg. Const., Inc., No. CV-09-387-C-BLW, 2010 U.S. Dist. LEXIS 892, at *4–*5 (D.

                                                                                          21     Idaho Jan. 5, 2010) (“the Court was unable to find any case suggesting that in rem actions are not

                                                                                          22     removable.”).

                                                                                          23            Here, the Complaint is an adversarial “civil action” that is removable under 28 U.S.C.

                                                                                          24     § 1441. The Complaint seeks declaratory and injunctive relief against FINRA and specifically

                                                                                          25     alleges a “real and present controversy has arisen” between FINRA and the Trusts. [See

                                                                                          26     Complaint (Doc. 1-1) ¶ 17;] see also supra at 4–5.

                                                                                          27

                                                                                          28

                                                                                                                                                  -13-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 14 of 19


                                                                                           1            B.      The Probate Exception Does Not Apply.

                                                                                           2            The Trusts’ argument [at 8–10] that this Court cannot exercise federal question or

                                                                                           3     diversity jurisdiction over this action under the probate exception is also without merit.

                                                                                           4            The probate exception is an “exception of distinctly limited scope.” Marshall v.

                                                                                           5     Marshall, 547 U.S. 293, 310 (2006). It reserves jurisdiction over limited probate matters to state

                                                                                           6     probate courts. See id. at 310–11. However, “unless a federal court is endeavoring to

                                                                                           7     (1) probate or annul a will, (2) administer a decedent’s estate, or (3) assume in rem jurisdiction

                                                                                           8     over property that is in the custody of the probate court, the probate exception does not apply.”

                                                                                           9     Goncalves v. Rady Children’s Hosp. San Diego, 865 F.3d 1237, 1252 (9th Cir. 2017).

                                                                                          10            The Trusts do not contend—nor could they—that the first two exceptions are applicable.
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     Like in Goncalves, “[t]here is no will or estate—indeed, there is no decedent.” Id. at 1253. The

                                                                                          12     same is true here.

                                                                                          13            The Trusts do contend [at 9], however, that this matter falls within the third probate

                                                                                          14     exception. The third exception is “an application of the prior exclusive jurisdiction doctrine.”

                                                                                          15     Goncalves, 865 F.3d at 1253. That doctrine merely “prohibits federal and state courts from

                                                                                          16     concurrently exercising jurisdiction over the same res.” Id. at 1253 (emphasis added); see also

                                                                                          17     Marshall, 547 U.S. at 311 (“when one court is exercising in rem jurisdiction over a res, a second

                                                                                          18     court will not assume in rem jurisdiction over the same res.”). Because the doctrine turns on

                                                                                          19     concurrent jurisdiction, it only applies when the state court first exercised jurisdiction over the

                                                                                          20     property and “retains that jurisdiction in a separate, concurrent proceeding.” Sexton, 713 F.3d at

                                                                                          21     536–37. If the defendant removes the in rem case to federal court, however, “the state court’s

                                                                                          22     jurisdiction over the property terminates, and the federal court’s jurisdiction begins,” so “the

                                                                                          23     doctrine of prior exclusive jurisdiction is inapplicable.” Id. at 537 (citing 28 U.S.C. § 1446(d)).

                                                                                          24            Sexton—which the Trusts fail to cite in the Motion to Remand—is controlling and

                                                                                          25     forecloses their argument. When FINRA removed this action to this Court, the Nevada Probate

                                                                                          26     Court’s jurisdiction ended, and there is no concurrent jurisdiction that needs protecting by the

                                                                                          27     prior exclusive jurisdiction doctrine. Sexton, 713 F.3d at 536–37.

                                                                                          28

                                                                                                                                                 -14-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 15 of 19


                                                                                           1            C.      This Court Has Jurisdiction To Dismiss.

                                                                                           2            Finally, the Trusts argue [at 2, 6] that it is a “contradiction” or “paradox” for FINRA to

                                                                                           3     remove this action to federal court and then seek dismissal because the Trusts’ claims must be

                                                                                           4     asserted through the Exchange Act’s comprehensive administrative review process. [See Motion

                                                                                           5     to Remand (Doc. 17) at 2, 6.] But there is no paradox; this is simply the consequence of

                                                                                           6     Congress granting exclusive federal jurisdiction over the Exchange Act, 15 U.S.C. § 78aa, while

                                                                                           7     simultaneously requiring FINRA to establish a process for exclusive review of its enforcement

                                                                                           8     decisions, 15 U.S.C. § 78s(d)(2).

                                                                                           9            On this point, Turbeville is instructive. There, the Eleventh Circuit affirmed the district

                                                                                          10     court’s refusal to remand where resolution of the plaintiff’s state-law claims necessarily turned
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     on the interpretation of FINRA’s rules and regulations. 874 F.3d at 1275. However, the court

                                                                                          12     also affirmed dismissal of the complaint because “FINRA’s administrative-review process” was

                                                                                          13     the “sole venue[] through which FINRA-affiliated parties can challenge SROs’ regulatory and

                                                                                          14     enforcement conduct for compliance with their own internal rules.” Id. at 1276–77. The

                                                                                          15     Eleventh Circuit held that “the District Court did not err when it found that it had jurisdiction to

                                                                                          16     deny remand to state court but not jurisdiction to afford relief under a federal cause of action that

                                                                                          17     does not exist.” Id. at 1277.

                                                                                          18            Similarly, in Sparta, the Ninth Circuit recognized that, normally, “federal question

                                                                                          19     jurisdiction cannot lie absent a private right of action,” which would require remand “if

                                                                                          20     jurisdiction in this case had been solely predicated on 28 U.S.C. § 1331.” 159 F.3d at 1212.

                                                                                          21     However, because the state-law claims involved purported violations of NASD’s own rules and

                                                                                          22     thus implicated federal issues under the Exchange Act, they were “committed exclusively to

                                                                                          23     federal jurisdiction” under 15 U.S.C. § 78aa. Id. at 1212–13. The Ninth Circuit thus held that

                                                                                          24     the district court properly denied remand before dismissing the lawsuit because plaintiff lacked a

                                                                                          25     private right of action. Id.

                                                                                          26            Finally, in another case involving FINRA’s predecessor, NASD, a Texas district court

                                                                                          27     denied a motion to remand before dismissing the complaint for lack of subject-matter

                                                                                          28     jurisdiction. Browne v. NASD, No. 3:05-CV-2469-G ECF, 2006 U.S. Dist. LEXIS 90657, at *15

                                                                                                                                                 -15-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 16 of 19


                                                                                           1     (N.D. Tex. Dec. 14, 2006). The defendant moved for reconsideration, advancing essentially the

                                                                                           2     same “paradox” argument that the Trusts assert here. Id. at *16 (“defendant is ‘arguing out of

                                                                                           3     both sides of its mouth’ because NASD removed the case to federal court claiming proper

                                                                                           4     jurisdiction only to later challenge such jurisdiction.”). The district court disagreed, holding

                                                                                           5     plaintiffs’ arguments failed “to comprehend the notion of exclusive federal jurisdiction,” which

                                                                                           6     existed because plaintiffs’ state-law claims sought to enforce NASD’s duties under the Exchange

                                                                                           7     Act. Id. at *16–*17. Removal to federal court was thus “a necessary step in the process of this

                                                                                           8     litigation because the state court did not have authority to continue this action.” Id. at *17.

                                                                                           9     Removal also advanced the “purpose of exclusive federal jurisdiction—to have a federal court

                                                                                          10     rule on these important preliminary issues.” Id. at *18. And because there was exclusive federal
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     jurisdiction, “there was no state court to which this court could have remanded the case.” Id.

                                                                                          12            Against this authority and in support of remand, the Trusts cite Dennis v. Hart, 724 F.3d

                                                                                          13     1249 (9th Cir. 2013), where the Ninth Circuit held that “the district court lacked jurisdiction to

                                                                                          14     do anything other than remand.” [Motion to Remand (Doc. 17) at 11.] But the Ninth Circuit in

                                                                                          15     Dennis held the state-law claims did not fall under exclusive federal jurisdiction in 15 U.S.C.

                                                                                          16     § 78aa because “the plaintiffs admit[ted] that [defendant] complied with the Exchange Act and

                                                                                          17     allege[d] only violations of state laws.” 724 F.3d at 1253. Dennis therefore says nothing about

                                                                                          18     the proper outcome in this case, where the Trusts allege FINRA violated its own rules

                                                                                          19     [Complaint (Doc. 1-1) ¶ 10] and their entitlement to relief against FINRA depends entirely on

                                                                                          20     the construction of FINRA’s rules, which undoubtedly falls under exclusive federal jurisdiction.

                                                                                          21     See Merrill Lynch, 136 S. Ct. at 1570; Sparta, 159 F.3d at 1212; Turbeville, 874 F.3d at 1275.

                                                                                          22            The Trusts also cite [at 12] Lippit v Raymond James Fin. Servs., Inc., 340 F.3d 1033 (9th

                                                                                          23     Cir. 2003), which is of no help to them. There, plaintiff brought state-law claims against several

                                                                                          24     national brokerage firms for the deceptive marketing of certain financial products. Id. at 1036–

                                                                                          25     39. The Ninth Circuit held that the complaint did not arise under federal law because even

                                                                                          26     though it “implicates a federally regulated security, it does not directly challenge a right or

                                                                                          27     liability under the Exchange Act — it merely challenges Defendants’ purportedly deceptive sales

                                                                                          28     tactics under California state law.” Id. at 1044. But the Ninth Circuit also expressly recognized

                                                                                                                                                 -16-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 17 of 19


                                                                                           1     that “if [plaintiff] were asserting a violation of an SRO rule, then, as the parties both agree, this

                                                                                           2     would be a matter of exclusive federal jurisdiction.” Id. at 1042. That is patently the case here,

                                                                                           3     because the Trusts cannot obtain declaratory judgment against FINRA that they do not have to

                                                                                           4     produce certain documents to maintain membership unless that is true under FINRA’s rules. See

                                                                                           5     Sparta, 159 F.3d at 1212; Turbeville, 874 F.3d at 1275.

                                                                                           6            Finally, the Trusts cite [at 12–13] three federal district court decisions where the courts

                                                                                           7     held they lacked jurisdiction over claims against FINRA that did not seek to enforce a specific

                                                                                           8     duty against FINRA. But all three of these cases involved FINRA Rule 2080(a), which provides

                                                                                           9     that members may have certain information expunged from FINRA’s Central Registration

                                                                                          10     Depository (“CRD”) if they “obtain an order from a court of competent jurisdiction directing
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     such expungement.” The courts thus recognized that FINRA itself had recognized that any

                                                                                          12     “court of competent jurisdiction” could resolve these limited expungement matters not actually

                                                                                          13     governed or controlled by a separate, substantive FINRA rule. See In re Lickiss, No. C-11-1986

                                                                                          14     EMC, 2011 U.S. Dist. LEXIS 66437, at *11–*12 (N.D. Cal. June 22, 2011); accord Spalding v.

                                                                                          15     FINRA, No. 1:12-CV-1181-RWS, 2013 U.S. Dist. LEXIS 37291, at *15 (N.D. Ga. Mar. 18,

                                                                                          16     2013); Godfrey v. FINRA, No. CV 16-2776 PSG (PJWx), 2016 U.S. Dist. LEXIS 105115, at *10

                                                                                          17     (C.D. Cal. Aug. 9, 2016). These cases have no applicability here because this case turns on the

                                                                                          18     proper application of FINRA Rule 1017, not the expungement of customer complaint

                                                                                          19     information under FINRA Rule 2080(a).

                                                                                          20            It is therefore clear that this action falls under the exclusive federal jurisdiction in 15

                                                                                          21     U.S.C. § 78aa. This exclusive federal jurisdiction exists even if this Court cannot grant the relief

                                                                                          22     the Trusts seek due to the exclusive administrative review process. [See Motion to Dismiss

                                                                                          23     (Doc. 11) at 7–10.] Nor is remand even possible because—due to exclusive federal

                                                                                          24     jurisdiction—there is “no state court to which this [case] could have [been] remanded.” Browne,

                                                                                          25     2006 U.S. Dist. LEXIS 90657 at *18; see also Bell v. City of Kellogg, 922 F.2d 1418, 1425 (9th

                                                                                          26     Cir. 1991) (“district court correctly denied the motion to remand and dismissed the state claims”

                                                                                          27     where the “state court would have simply dismissed the action on remand”); c.f. Rudolph v.

                                                                                          28     Fulton, 178 Cal. App. 2d 339, 342 (1960) (affirming dismissal of claim against NASD where,

                                                                                                                                                  -17-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 18 of 19


                                                                                           1     due to exclusive administrative proceedings, “relief can be obtained only in the federal Circuit

                                                                                           2     Court of Appeals”).

                                                                                           3              Finally, even accepting the Trusts’ flawed jurisdictional analysis regarding the effect of

                                                                                           4     FINRA’s exclusive administrative review process, this Court presiding over the Trusts’ claims

                                                                                           5     does not create any supposed “paradox” because, according to the Trusts’ own admission, “the

                                                                                           6     Trusts are not even parties to the FINRA regulatory proceeding.” [Motion to Remand (Doc. 17)

                                                                                           7     at 2.]

                                                                                           8                                                  Conclusion

                                                                                           9              For the foregoing reasons, FINRA respectfully requests that the Court deny the Motion to

                                                                                          10     Remand.
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11

                                                                                          12              RESPECTFULLY SUBMITTED this 21st day of June, 2019.

                                                                                          13

                                                                                          14                                                    LEACH KERN GRUCHOW ANDERSON SONG

                                                                                          15

                                                                                          16
                                                                                                                                                /s/ Sean L. Anderson
                                                                                          17                                                    Sean L. Anderson
                                                                                                                                                Nevada Bar No. 7259
                                                                                          18                                                    Ryan D. Hastings
                                                                                                                                                Nevada Bar No. 12394
                                                                                          19                                                    2525 Box Canyon Drive
                                                                                                                                                Las Vegas, Nevada 89128
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                                  -18-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 22 Filed 06/21/19 Page 19 of 19


                                                                                           1                                     CERTIFICATE OF SERVICE

                                                                                           2            Pursuant to FRCP 5(b), the undersigned, an employee of LEACH KERN GRUCHOW

                                                                                           3     ANDERSON SONG, hereby certifies that on the 21st day of June, 2019, a copy of the foregoing,

                                                                                           4     OPPOSITION TO MOTION TO REMAND was electronically filed with the Clerk of the

                                                                                           5     Court for the United States District Court by using the Court’s EM/ECF system and served

                                                                                           6     through the Court’s Notice of electronic filing system automatically generated to those parties

                                                                                           7     registered on the Court’s Master E-Service List as follows:

                                                                                           8

                                                                                           9     William E. Peterson
                                                                                                 (wpeterson@swlaw.com)
                                                                                          10     Janine C. Prupas
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                                 (jprupas@swlaw.com)
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     SNELL & WILMER L.L.P.
                                                                                          12     50 West Liberty Street, Suite 510
                                                                                                 Reno, Nevada 89501
                                                                                          13

                                                                                          14                                                  /s/ Robin Callaway
                                                                                                                                              An Employee of LEACH KERN GRUCHOW
                                                                                          15
                                                                                                                                              ANDERSON SONG
                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                               -19-
